Conway B, J. This was an action by petition in debt on a writing obligatory. The defendant in the court below demurred to the petition and his demurrer was sustained; plaintiff declining to .amend, final judgment was rendered against him and he appealed. The causes assigned for demurrer were, that no profert was made of tire obligation sued on, and that the caption of the petition was not in the language prescribed by the statute. It is proper and necessary that the form Of the petition should be substantially followed; but it is not essential that the exact words should be employed, especially in the caption: synonymous or equivalent words will suffice. The language in the caption of the petition in this case we think fully tantamount to that in the form, and therefore sufficient. As to the other cause assigned, it is true, that when bond, bill or note is sued on profert is necessary; but the plaintiff does in effect make profert by pursuing the statutory form. He declares himself the “legal owner or holder of a bond, bill or note to the following effect,” and copies it in his own petition, which is equivalent to saying he has it ready to give oyer if required. Oyer cannot be claimed unless profert be made, and it was craved and granted without exception in just such case as the present. Dudly ex’r v. Smith et al., 2 Ark. R. 365. The judgment is therefore reversed.